             Case 3:20-cv-00350-JAM Document 5 Filed 03/13/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT



DANIEL GREER

                           Plaintiff,
                                                      Civil Action No.
                    -v-                               MARCH 13, 2020

CONNECTICUT DEPARTMENT OF
CORRECTION; CHESHIRE CORRECTIONAL
INSTITUTION; and ROLLIN COOK,
Commissioner for the Department of Correction
in the State of Connecticut,

                           Defendants.



                AFFIDAVIT OF RABBI ISRAEL DEREN IN SUPPORT OF
              DANIEL GREER’S MOTION FOR PRELIMINARY INJUNCTION

       I, Israel Deren, affirm as follows:

       1.       I am an ordained Rabbi, Regional Director of Chabad Lubavitch institutions in

                Connecticut and Western Massachusetts and Senior Rabbi in Stamford.

       2.       I have been asked by plaintiff, Rabbi Daniel Greer, to provide necessary historical

                and religious context about Passover and to opine on the related dietary

                requirements of the holiday.

       I.       BACKGROUND ON PASSOVER

       3.       Passover commemorates the 1313 BCE redemption of the Jewish people from

                slavery in Egypt, as recounted in the book of Exodus (1:8 – 15:21). After years of

                enslavement and inhumanity at the hands of the Egyptians, God sent Moses to

                Pharaoh to demand emancipation. Pharaoh refused Moses’ repeated requests, and

                God responded by afflicting the Egyptians with ten plagues. These plagues


                                                 1
ny-1878332
             Case 3:20-cv-00350-JAM Document 5 Filed 03/13/20 Page 2 of 6



                culminated in the death of every firstborn Egyptian male, after which Pharaoh

                begged Moses to take the Jews out of Egypt.

       4.       The name Passover is a literal translation of the Hebrew name for the holiday,

                Pesach, which means to “pass over”. It refers to God’s passing over the Jewish

                homes on the night of the final plague, sparing the Jewish firstborns.

       5.       On that same night, the Jews were redeemed from Egypt and started on their

                journey to Mount Sinai, where they would accept the Torah from God. Passover

                celebrates this formative time, the transition from being slaves to having free will.

       6.       Passover is a fundamental holiday in Judaism, and many Jews who are generally

                non-observant the rest of the year follow the laws of Passover.

       II.      PASSOVER REQUIRES ADHERENCE TO SPECIAL DIETARY RULES.

       7.       An essential part of Passover observance is adherence to special dietary laws that

                apply in addition to the standard rules of kosher. Below, I explain these laws in

                detail.

       8.       The laws of Passover, broadly speaking, require eating unleavened bread (matza,

                pl. matzot), prohibit eating leavened products (chametz), and conducting a

                ceremonial dinner (seder) on the first two nights. The Biblical mandate to

                celebrate Passover (Exodus 13:3 – 10), specifically mentions eating unleavened

                bread and remembering the Exodus. Rabbinical decrees have since expounded on

                these requirements.

       9.       Throughout Passover, Jews eat unleavened bread. Jews ate it as slaves, and they

                took it with them when swiftly escaping Egypt, instead of waiting for their dough

                to rise (Exodus 13:6 – 7).



                                                  2
ny-1878332
             Case 3:20-cv-00350-JAM Document 5 Filed 03/13/20 Page 3 of 6



       10.      From Passover eve through the eighth day of Passover, effectively nine days,

                Jews may not consume, own, or benefit from leavened products. Leavened

                products include any food created by allowing grain (specifically wheat, oat,

                spelt, rye or barley) and water to ferment and rise, i.e., leaven.

       11.      Ashkenazi Jews, such as Rabbi Greer, also refrain from eating kitniyot. This

                includes, but is not limited to, legumes, corn, and rice. These foods are not eaten

                because they are harvested at the same time as the grains listed above, and some

                amount of those grains might have mixed in.

       12.      Not only are leavened products forbidden over Passover, but foods processed on

                equipment used to produce such products are also prohibited. Preparing a kitchen

                for Passover is therefore a substantial undertaking.

       13.      All leavened products must be removed, and the kitchen cleaned and kashered, a

                process through which surfaces and instruments used to prepare leavened

                products are made permissible for Passover use. Generally, this process requires

                cleaning, waiting 24 hours, and then applying heat by burning or boiling for a set

                amount of time. Pots, dishwashers, ovens, stoves, sinks and faucets, refrigerators,

                tables, kitchen gloves, towels, and countertops are all items that must undergo this

                process.

       14.      Ovens, for example, must be cleaned, unused for 24 hours, and then heated to 550

                degrees Fahrenheit for an hour. Items with seams or cracks that trap food may

                need to be blowtorched. Utensils used to cook liquids with leavened products

                must be cleaned, left idle for 24 hours, placed in a pot of boiling water for 10

                seconds, and then rinsed in cold water. The utensils should be immersed one at a



                                                   3
ny-1878332
             Case 3:20-cv-00350-JAM Document 5 Filed 03/13/20 Page 4 of 6



                time, and the water must return to a boil between each immersion. The pot

                containing the boiling water should also be kosher for Passover. Some materials,

                such as ceramic, cannot be made kosher for Passover at all.

       15.      The Biblical punishment for eating leavened products on Passover is kares, being

                cut off from the Jewish people (Exodus 12:15). This severe penalty indicates both

                the serious nature of the Passover requirements, and that strict Passover

                observance symbolizes an eternal connection with God and the Jewish people.

       16.      The third critical portion of Passover observance entails conducting a seder, or

                ceremonial dinner, on the first two nights of Passover. This fulfills the Biblical

                mandate to remember the Exodus and to eat unleavened bread.

       17.      The ceremonial dinner also fulfills obligations imposed by rabbinic authorities,

                including drinking four cups of wine or grape juice, eating bitter herbs, reciting

                psalms of praise, eating the afikomen (an extra piece of unleavened bread to

                remember the Passover offering), and demonstrating acts of freedom, such as

                leaning while eating and sitting with a pillow.

       18.      At the meal, a special plate is arranged. It includes five items: (1) haroses, a

                mixture of apples, nuts, wine, and cinnamon, which represents the bricks and

                mortar the Jews used in their labor; (2) a vegetable, preferably parsley, potato, or

                celery, which will be dipped in salt water that represents the tears of the slaves;

                (3) bitter herbs, typically romaine or endives, and freshly grated horseradish; (4) a

                boiled or roasted egg, representing a sacrifice; and (5) a piece of roasted meat, as

                a reminder of the paschal lamb that was brought when the Temple stood in

                Jerusalem. Three pieces of unleavened bread are kept next to or within the plate.



                                                  4
ny-1878332
             Case 3:20-cv-00350-JAM Document 5 Filed 03/13/20 Page 5 of 6



       19.      The dinner follows the service laid out in a religious book called the haggadah.

                The meal involves, among other things, washing hands, dipping vegetables, and

                making blessings. At three points during the meal, we are commanded to eat

                some portion of unleavened bread. At four other points, we are obligated to drink

                a cup of wine or grape juice.

       20.      We praise God for, among other things, bringing us out of Egypt, parting the Red

                Sea, giving us the Torah, and taking us into the Land of Israel. We temper our

                celebration by spilling some wine in memory of the perished Egyptians. Retelling

                the story of the Exodus is the focal point of the meal.

       21.      The story of the Exodus is not relayed as ancient history, but as a living one. We

                imagine ourselves as if we were there on the night of the redemption. We

                encourage our children’s questions and engagement, in order to fulfill the

                commandment to tell our children about the Exodus.

       22.      We remember not only the seminal deliverance from Egypt, but the countless

                liberations throughout our history when God has saved us from extinction. The

                book containing the service for the meal recounts how God saved Abraham from

                Laban. We remember other persecutors as well, the Greeks, the Romans, the

                Spanish inquisitors, the Nazis. We remember that in each generation, whichever

                tormentor pursued us, whatever pogrom or expulsion we endured, God took us

                “from slavery to freedom, from sorrow to joy, from mourning to festivity.” We

                anticipate and pray for the future and ultimate redemption.

       23.      While some laws of Passover may seem uniquely detailed, much of the beauty of

                Judaism lies in elevating prosaic activity. By donning our shoes a certain way, by



                                                  5
ny-1878332
             Case 3:20-cv-00350-JAM Document 5 Filed 03/13/20 Page 6 of 6



                making a blessing before eating, or by observing Passover with attention to detail,

                we create meaning in mundane affairs.

       24.      In 2020, Passover takes place from sunset on April 8 through nightfall on April

                16. The prohibition on eating and drinking leavened products applies for a

                slightly longer period, from 10:14 AM on April 8 through 8:46 PM on April 16.



       I affirm under penalty of perjury that the foregoing is true and correct.


Executed:       Stamford Connecticut
                March 12, 2020

                                              ____________________________
                                                       Rabbi Israel Deren




                                                 6
ny-1878332
